NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


BRIAN LAKEITH ROWE,                 Civil Action No. 19-17371(RMB)

          Petitioner

     v.                                        OPINION

WARDEN DAVID ORTIZ,

          Respondent



BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241. Pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, applicable here under Rule 1, scope of the

rules,

          the clerk must promptly forward the petition
          to a judge … and the judge must promptly
          examine it. If it plainly appears from the
          petition and any attached exhibits that the
          petitioner is not entitled to relief in the
          district court, the judge must dismiss the
          petition and direct the clerk to notify the
          petitioner.

     For the reasons discussed below, the Court lacks jurisdiction

over the petition.
I.   THE PETITION

     Petitioner, presently confined in the Federal Correctional

Institution in Fort Dix, New Jersey, is challenging his conviction

and sentence imposed on December 1, 2010 by the United States

District Court, Northern District of Florida. (Mem. of Law, ECF

No. 1-1.) According to Petitioner, on August 11, 2010, a jury in

the United States District Court, Northern District of Florida

returned a guilty verdict against him for conspiracy to possess

with intent to distribute five or more kilograms of cocaine. (Id.

at 1.) On December 1, 2010, the sentencing court adopted the

findings in Petitioner’s Presentence Investigation Report, over

Petitioner’s objections, and imposed a bottom of the recommended

Guidelines range sentence, 360 months followed by a 60-month term

of supervised release. (Id. at 2.)

     Petitioner appealed to the Eleventh Circuit Court of Appeals,

which affirmed Petitioner’s conviction and sentence on August 11,

2011. (Id.) The Supreme Court denied certification on January 9,

2012. (Id.) Petitioner filed a motion under 28 U.S.C. § 2255 and

it was denied on November 6, 2015, and he was not granted a

certificate of appealability. (Id.)

     Petitioner contends that jurisdiction exists under § 2241

where 28 U.S.C. § 2255 is inadequate or ineffective to challenge

his conviction or sentence because “the U.S. District Court of



                                2
Florida denied Rowe’s 28 U.S.C. § 2255 motion and also denied

Rowe’s C.O.A.” (Pet., ECF No. 1, ¶10(c)).

      Petitioner asserts the following grounds for relief in his

memorandum of law in support of his petition: (1) pursuant to

Amendment 794 to U.S.S.G. § 3B1.2, Petitioner should have been

considered for an adjustment to the offense level for a mitigating

role in the offense; (2) Petitioner’s offense level was erroneously

enhanced by two points for possession of a firearm in connection

with the offense; (3) the sentencing court imposed a procedurally

and   substantively   unreasonable   sentence   over   Petitioner’s

objections to the Presentence Investigation Report; (4) “Section

404(b) [of the First Step Act of 2018] gives the Court jurisdiction

to ‘impose’ a reduced sentence under Apprendi and Alleyne each of

the subsections of sections 841(b)(1), with it’s [sic] associated

drug quantities and sentencing range, is a separate crime;” (5)

Petitioner is eligible for the compassionate release provisions of

the First Step Act. (Mem. of Law in Supp. of Pet., ECF No. 1-1.)

II.   DISCUSSION

      Congress enacted 28 U.S.C. § 2255 to replace traditional

habeas corpus under § 2241 for federal prisoners, for the purpose

of allowing prisoners to file motions seeking collateral review of

their sentences in the sentencing court rather than in the district

of confinement. Bruce v. Warden Lewisburg, 868 F.3d 170, 178 (3d

Cir. 2017). A federal prisoner must seek collateral review of his

                                 3
conviction or sentence under § 2255, unless the prisoner can

establish that the saving clause of § 2255(e) is applicable. Bruce,

868 F.3d at 178. The saving clause applies when the remedy by

motion under § 2255 is inadequate or ineffective to test the

legality of a prisoner’s sentence. Id. (citing § 2255(e)).

     In 1996, Congress added significant gatekeeping provisions to

2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered   evidence”   or   “a   new   rule   of

constitutional law made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise on collateral review a claim that the federal criminal

statute under which he was convicted has since been interpreted

more narrowly. Bruce, 868 F.3d at 179. Thus, the Third Circuit

determined that “in the unusual situation where an intervening

change in statutory interpretation runs the risk that an individual

was convicted of conduct that is not a crime, and that change in

the law applies retroactively in cases on collateral review, he

may seek another round of post-conviction review under § 2241.”

Id. (quoting In re Dorsainvil, 119 F.3d at 251.)

     To proceed under § 2241, two conditions must be met:            (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

                                   4
Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, 933 F.3d 232, 239 (3d Cir. 2019) (quoting In re

Dorsainvil, 119 F.3d at 252.)

      Petitioner does not rely on an intervening Supreme Court case

made retroactively applicable on collateral review by the Third

Circuit   that   renders   the    conduct       of   conviction    non-criminal.

Petitioner cannot bring his challenges to the sentencing court’s

Guidelines calculation under § 2241 on the basis that he was denied

relief on direct review and in his § 2255 proceeding. See Gardner

v.   Warden   Lewisburg    USP,    845       F.3d    99,   103   (3d   Cir.   2017)

(“[Section] 2255’s savings clause provides a safety valve for

actual    innocence,      but     without       short-circuiting        §     2255’s

gatekeeping requirements.”)

      Furthermore, this Court lacks jurisdiction over Petitioner’s

claims under the First Step Act. Petitioner must seek relief in

his sentencing court for compassionate release under 18 U.S.C. §

3582(c)(1)(A) and also for retroactive application of the 2010

Fair Sentencing Act pursuant to Section 404(b) of the First Step

Act. See Alexis v. Ortiz, Civ. No. 19-1085(RBK), 2019 WL 2367034,

at *2 (D.N.J. June 5, 2019) (district court lacks jurisdiction

                                         5
under § 2241 to modify a sentence based on compassionate release

under 18 U.S.C. § 3582(c)(1)(A)); see e.g. United States v.

Hawkins, Crim. No. 323-05(KSH), 2019 WL 3297497, at *15 (D.N.J.

July 23, 2019) (finding that the petitioners were eligible to move

for reduced sentences in the sentencing court under Section 404 of

the First Step Act).

III. CONCLUSION

        For the reasons discussed above, the Court dismisses the

petition for lack of jurisdiction without prejudice to Petitioner

bringing his First Step Act claims in his sentencing court.



An appropriate Order follows.



Date:    October 10, 2019



                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  6
